Opinion issued February 12, 2004  












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00683-CR
          01-03-00684-CR
____________

THEODORE E. MOODY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause Nos. 43,352 and 43,351



 
MEMORANDUM  OPINION
           Appellant filed motions to dismiss the above-referenced appeals.  The motions
are in writing, signed by appellant.  We have not yet issued a decision.  Accordingly,
the appeals are dismissed.  Tex. R. App. P. 42.2(a).
          The clerk of this Court is directed to issue the mandates immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).